 

--------------------------------------------------------------------------------

Exhibit 10.2
 


 
DATED THIS     DAY OF 8 July 2011
 
BETWEEN
 
PERSIARAN ABADI SDN. BHD.
 
(288151-M)
 
AND
 
VIRTUAL SETUP SDN. BHD.
 
(908553-K)
 

 
 
SALE AND PURCHASE AGREEMENT
 
(AGRICULTURAL LAND)
 

 
 
 
Vendor's Solicitors
Messrs Hong & Fong,
Advocates and Solicitors
Suite 5-1B, Block A,
Johbase City Square (J.C.S.),
Jalan Lambak,
86000 Kluang, Johor.
Tel: 07-7739188
Fax: 07-7723188
Ref: G/C/1 1/Yee
Purchaser's Solicitors
Messrs Ching, Tan & Associates
Advocates and Solicitors
Suite A-2-3, Level 4, Block A,
Menara Uncang Emas (ue3),
85, Jalan Loke Yew,
55200 Kuala Lumpur.
Tel: 03-92001380
Fax: 03-92001580
Ref: LJH(KL)/C/0310(11)/SPA

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 


 
AN AGREEMENT made this                                                      day
of 0 8 JUL 2011 2011.
 
Between
 
PERSIARAN ABADI SDN. BHD. (288151-M), a private limited company incorporated in
Malaysia under the/Companies Act, 1965 with its registered office at No. 35,
Ground Floor, Jalan 2, Taman Bersatu, 86000 'Chiang, Johor (hereinafter called
"the Vendor") of the one part;
 
and
 
VIRTUAL SETUP SDN. BHD. (908553-K), a private limited company incorporated in
Malaysia under the Companies Act, 1965 with its registered office at 37-2,
Perdana 7, Taman Usahawan Kepong, Kepong Utama, 52100 Kuala Lumpur (hereinafter
called "the Purchaser") of the other part;
 
WHEREAS:
 
(A)
The Vendor is the legal and beneficial owner of all that four (4) pieces of
agricultural land together with buildings (if any) erected thereon described in
th Schedule I hereto (hereinafter collectively called "the said Properties") and
respectively identified and described therein as Properties Al, A2, A3 and A4. A
copy each of the titles to the said Properties is attached hereto as Schedule
II.

 
(B)
Save as Property Al which is presently charged to AMBANK (M) BERHAD (8515-D),
with its business address at (hereinafter referred to as "the Present Chargee"),
the said Properties are free from encumbrances.

 
(C)
The said Properties are freehold properties and are not subject to any
restriction in interest.

 
(D)
Subject to the fulfillment of the conditions precedent set out in the Schedule
III hereto the Vendor has agreed to sell and the Purchaser has agreed to
purchase the said Properties free from encumbrances and any whatsoever caveats,
with vacant possession for the prices and upont he terms and conditions
hereinafter contained.

 
(E)
It has been agreed by the parties hereto that the Vendor shall sell and the
Purchaser shall take and purchase:-

 
·      Property Al at the price of RM19,521,740,00;
 
·      Property A2 at the price of RM 1,971,060.00;
 
·      Property A3 at the price of RM 705,280.00;


·      Property A4 at the price of RM 2,227,560.00


·      Total                 RM24,425,640.00
 
 
(F)
The Vendor is represented by Messrs. Hong & Fong, Advocates and Solicitors,
Suite 5-1, Block Am Johbase City Square, (J.C.S.), Jalan Lambak, 86000 Kluang,
Johor (hereafter referred to as "the Vendor's Solicitor's Solicitors")>

 
 
 
 
1

--------------------------------------------------------------------------------

 
 


 
(G)
The Purchaser is represented by Messrs. Ching, Tan & Associates, Advocates and
Solicitors, Suite A-2-3, Level 4, Block A, Menara Uncang Emas (ue3), 85, Jalan
Lake Yew, 55200 Kuala Lumpur (hereinafter referred to as "the Purchaser's
Solicitors").

 
NOW IT IS HEREBY AGREED as follows:-
 
(GENERAL CONDITIONS)
 
1.
CONDITIONAL AGREEMENT AND PAYMENT OF DEPOSIT

 
In consideration of the sum of Ringgit Malaysia' Two Million Four Hundred Forty
Two Thousand Five Hundred And Sixty Four (RM2,442,564.00) only [inclusive of
Ringgit Malaysia Four Hundred Eighty Eight Thousand Five Hundred Twelve, and Sen
Eighty (RM488,512.80) only already paid by the Purchaser to the Vendor's
Solicitors, as stakeholders, to be released as part of the Deposit to the Vendor
upon execution of this Agreement] which constitutes 10% of the Purchase Price
(hereinafter referred to as "the Deposit") paid by the Purchaser to the Vendor
on or to the. Vendor's Solicitors prior. to the execution of this Agreement by
way of deposit and part payment towards the purchase price (the receipt of which
sum the Vendor hereby acknowledges) and further subject to the fulfillment of
the conditions precedent set out in the Schedule III hereto the Vendor shall
sell and the Purchaser shall purchase the said Properties free from all charges
and other encumbrances of any nature whatsoever with vacant possession but
subject to all conditions of title whether express or implied and to the
existing category of use and upon the terms and conditions hereinafter
contained.
 
2. 
PURCHASE PRICE

 
The purchase price of the said Properties shall be Ringgit Malaysia Twenty Four
Million Four Hundred Twenty Five Thousand Six Hundred And Forty
(RM24,425,640.00) only (hereinafter referred to as "the Purchase Price").
 
3. 
BALANCE OF PURCHASE PRICE AND COMPLETION DATE

 

 
3.1
The Balance of Purchase Price in the sum of Ringgit Malaysia Twenty One Million
Nine Hundred Eighty Three Thousand And Seventy Six (RM21,983,076.00) (which
constitutes 90% of the Purchase Price and shall hereafter be referred to as "the
Balance Purchase Price") shall be paid by the Purchaser to the Vendor's
Solicitors, as stakeholders within three (3) months from the date of
notification to and receipt by the Purchaser or the Purchaser's Solicitors of
the original copies of all the necessary consents and approvals and the
fulfillment of all the conditions precedent as required under Clause 1 of the
Schedule HI (hereinafter referred to as "the Completion Period" and the day of
payment herein shall hereinafter be referred to as "the Completion Date").

 

 
3.2
In the event that the Purchaser is unable to pay the Balance of Purchase Price
within the time frame stipulated in Clause 3.1 above the Vendor shall
automatically grant an extension of another one (1) month (hereinafter referred
to as "the Extended Completion Period) commencing from the day immediately after
expiry of the Completion Period to enable the Purchaser to pay the same subject
to the payment of interest on the outstanding balance at the rate of 8% per
annum calculated on a daily basis from the commencement date of the Extended
Completion Period to the date of realization thereof which interest shall only
be required to be paid at the same time of full settlement of the outstanding
Balance Purchase Price.

 
4. 
PRIORITIES IN APPLICATION OF THE PURCHASE PRICE

 
After fulfillment of all the condition precedents, the Vendor and the Purchaser
hereby mutually agree and authorise the Vendor's Solicitors to apply the Deposit
and the Balance of Purchase Price received by the Vendor's Solicitors in the
following priorities:-
 
 
 
2

--------------------------------------------------------------------------------

 
 


 
 
(i)
Firstly, to pay the redemption sum (hereinafter called "the Redemption Sum") to
the Present Chargee in respect of the Property Al of the said Properties for
full and complete discharge or release of the said Properties free of all
encumbrances from the Present Chargee;

 
 
(ii)
The balance thereof (if any) shall be dealt with in accordance with Clause 8
below.

 
(The Purchase Price less the Redemption Sum shall hereinafter be referred to as
"the Remaining Sum".)
 
5.
EXECUTION OF DOCUMENTS

 
Within 14 days from the date of this Agreement the Vendor shall:-
 
 
(a)
Execute and deliver to the Purchaser's Solicitors four (4) copies of valid and
registrable Memoranda of Transfer (Form 14A) in respect of the said Properties
in favour of the Purchaser or its nominee (a Memoradum of Transfer for each
Property) and the Purchaser's Solicitors may cause the same to be adjudicated at
such time as the Purchaser's Solicitors shall deem proper and thereafter to hold
the same as stakeholders until full payment of the Purchase Price due under this
Agreement;

 

 
(b)
Deposit with the Purchaser's Solicitors all current quit rent and assessment
receipts in respect of the said Properties;

 

 
(c) 
Deposit the original issue documents of titles for Properties A2, A3 and A4 with
the Vendor'sSolicitors;

 

 
(d)
Execute and deliver to the Vendor's Solicitors an irrevocable letter of
authority to empower the Vendor's Solicitors to redeem the said Properties from
the Present Chargee;

 

 
(e)
The Vendor shall request the Present Chargee to issue a redemption statement
addressed to the Purchaser together with the usual undertaking to deliver the
original issue document of title for Property Al and the instrument of discharge
of charge (F16N) and to refund the Redemption Sum in the event that the
discharge of charge (F16N) cannot be registered for any reasons whatsoever
(hereinafter referred to as "the Redemption Statement Cum Undertaking Letter").

 
Upon the payment of the Balance of Purchase Price to the Vendor's Solicitors
pursuant to the terms of this Agreement the Vendor's Solicitors are hereby
authorised by the parties hereto to redeem the said Properties and promptly upon
receipt of the same to forward the original issue document of title to the said
Properties, the duly executed discharge of the charge and the duplicate copy of
the charge held by the Present Chargee or the Vendor's Solicitors to the
Purchaser's Solicitors who shall present the Memoranda of Transfer (F14A) for
registration at the relevant land registry.
 
6. 
PURCHASER'S DEFAULT

 
If the Purchaser shall fail neglect or refuse to complete the transfer for any
reasons other than due to the Vendor's default and failure to comply with its
obligations under this Agreement on the Completion Date or Extended Completion
Date, the Vendor has the right to forthwith to terminate this Agreement
thereupon all the Purchaser's rights under this Agreement shall cease and the
forfeitable Deposit shall irrevocably be forfeited to the Vendor absolutely and
shall be retained by and shall thenceforth belong to the Vendor and shall not be
refunded to the Purchaser under any circumstances whatsoever but the Vendor
shall refund to the Purchaser all other monies paid by the Purchaser towards
account of the Purchase Price, if any, free of interest and the Vendor shall be
at liberty to sell or otherwise deal with the said Properties at such price and
in such manner and to such person or persons as the Vendor may think fit and
shall not be accountable to the Purchaser for any profit on such sale. In such
an event, it is hereby further agreed and declared that the said Memoranda of
Transfer shall be treated as null and void and of no further effect of force
whatsoever and the Purchaser shall not be entitled to make any claim and demand
whatsoever against the Vendor or the said Solicitors for any loss or damage or
whatsoever compensation which may have been incurred or suffered by the
Purchaser on account thereof or arising therefrom or under these presents save
and except for antecedent breach(es), if any.
 
 
 
3

--------------------------------------------------------------------------------

 
 


 
7. 
VENDOR'S DEFAULT

 
In the event that the Vendor fails to comply with the provisions of this
Agreement or shall refuse to complete the sale other than due to the Purchaser's
default and failure to comply with its obligations under this Agreement the
Purchaser shall be entitled to either:-
 

 
7.1 
the remedy at law for specific performance of this Agreement against the Vendor
and all reasonable costs and expenses incurred by the Purchaser in connection
therewith including costs on a solicitors and client's basis shall be borne and
paid by the Vendor; or

 

 
7.2 
by written notice terminate of this Agreement whereupon the Vendor shall refund
or cause the Vendor's Solicitors to refund the Deposit and such other sums paid
by the Purchaser towards account of the Purchase Price, if any, and shall
further pay a sum equivalent to the Deposit as liquidated damages due to the
Purchaser in exchange for the Purchaser returning the Memoranda of Transfer (if
the Purchaser does not require the same for application for a refund of stamp
duty) and the issue document of title to the said Properties intact to the
Vendor and returning possession of the said Properties and the Purchaser
withdrawing any private caveat that the Purchaser might have lodged against the
said Properties whereupon this Agreement shall be rendered null and void and the
parties hereto shall have no claim whatsoever in respect of and arising out of
this Agreement save and except for antecedent breach(es) if any.

 
8. 
RELEASE OF REMAINING PURCHASE PRICE TO VENDOR

 
The Vendor's Solicitors are hereby authorised by the parties hereto to release
to the relevant parties the Remaining Sum as stipulated in Clause 4 hereof after
seven (7) days from the date of presentation of the Memoranda of Transfer and
the original issue document of title to the said Properties and other relevant
documents for registration at the relevant land office/registry.
 
9. 
REAL PROPERTY GAINS TAX

 

 
(a)
The Vendor hereby declares and represents that it has purchased the Properties
for more than five (5) years and as such no Real Property Gains Tax is payable
with regard to the disposal of the said Properties in favour of the Purchaser in
accordance with the terms and conditions herein and the Vendor undertakes to
sign a form CKHT 1A and 3 and lodge the same with the Inland Revenue Department
and forward the same to the Purchaser's Solicitors for the Purchaser to lodge in
the CKHT 2A with the Inland Revenue Department..

 

 
(b)
Notwithstanding anything herein contained to the contrary the Vendor hereby
irrevocably covenants and undertakes to indemnify and keep the Purchaser fully
indemnified at all times against all taxes, claims, fines penalties, damages and
other impositions of any nature whatsoever imposed by the Director General of
Inland Revenue in respect of the disposition herein referred to.

 
 
 
 
4

--------------------------------------------------------------------------------

 
 
10. 
STATE OF THE PROPERTIES

 
The Purchaser has inspected the said Properties and shall purchase and accept
the same in the state and condition at it is at the date of the delivery of
vacant possession of the said Properties to the Purchaser.
 
11. 
DELIVERY OF VACANT POSSESSION

 

 
11.1 
The Parties hereby expressly agree that vacant possession of the Properties
shall be delivered to the Purchaser by the Vendor upon payment of the Balance
Purchase Price with the Vendor's Solicitors, failing which the Vendor shall pay
to the Purchaser interest at the rate of 8% per annum on the Purchase Price from
the due date for delivery of the vacant possession to the date of actual
delivery of the smile.

 

 
11.2 
The Properties shall be deemed to have been inspected by the Purchaser and the
Purchaser shall be deemed to have purchased and accepted the same in the
condition and state in which the same at the time of obtaining vacant possession
thereof and the Purchaser shall not be entitled to rescind this Agreement or to
make any claim for any compensation or reduction of the Purchase Price or claim
for any damages in respect of the condition or state thereof

 

 
11.3 
In the event that non-completion of the sale and purchase of the Properties as
provided herein in this Agreement for any reason whatsoever that Purchaser shall
re-deliver vacant possession of the Properties to the Vendor in such condition
as Clause 11.2 above (fair wear and tear excepted).

 
12. 
APPORTIONMENT OF OUTGOINGS

 

 
12.1 
All quit rent, rates, taxes, assessment and charges from Consortium Indah Water
and other outgoings usually imposed and payable in respect of the Properties
shall be borne by the Purchaser as at the date of delivery of vacant possession
of the Properties to the Purchaser.

 

 
12.2 
The Vendor or the Purchaser as the case may be shall pay their apportionment to
the other party who has paid such outgoings upon production by the other party
of the relevant receipts or to the relevant authority if such outgoings have not
been settled.

 

 
12.3 
For the avoidance of any doubt whatsoever, the Purchaser shall, as from the date
of delivery of vacant possession of the Properties to the Purchaser, be fully
liable to pay and settle promptly all such outgoings.

 

 
12.4 
Each party hereby expressly and irrevocably agrees to indemnify the other in
respect of any loss or penalty imposed in respect of any late or non-payment by
each party respectively of their share of any such aforesaid outgoings.

 
13. 
PRIVATE CAVEAT

 
The Purchaser may at its own cost and expense lodge a private caveat against the
said Properties for the purpose of protecting the Purchaser's interest in the
said Properties PROVIDED THAT the Purchaser hereby irrevocably and
unconditionally agrees and undertakes with the Vendor that the Purchaser shall
at its own cost and expense forthwith remove or cause to be removed the
aforesaid private caveat within 7 days upon any lawful termination of this
Agreement. In this connection, the Purchaser shall execute a withdrawal of its
caveat and deposit the said duly executed withdrawal of the said caveat with the
Purchaser's Solicitors who are authorised by the Purchaser to and shall present
the said duly executed withdrawal of the said caveat for registration at the
relevant land office or registry forthwith upon lawful termination of this
Agreement.
 
 
 
5

--------------------------------------------------------------------------------

 
 


 
14.
KNOWLEDGE AND ACQUIESCENCE NOT A WAIVER

 
Knowledge or acquiescence by either party hereto of or in any breach of any of
the conditions or any of the conditions or covenants herein contained shall not
operate as or be deemed to be waiver of such conditions or covenants or any of
them and notwithstanding such knowledge or acquiescence each party hereto shall
be entitled to exercise their respective rights under this Agreement and to
require strict performance by the other of the terms and conditions herein.
 
15.
VENDOR'S WARRANTIES AND REPRESENTATION

 

 
15.1
TheVendor hereby represents and warrants with the Purchaser that as at the date
of this Agreement:-

 

 
(a)
the Vendor has registrable title to the said Properties and the said Properties
are free from all encumbrances except the subsisting charge in favour of the
Present Chargee;

 

 
(b)
subject to the approvals and consents referred to in Schedule III hereto, the
Vendor has capacity authority and right to sell the said Properties;

 

 
(c)
the Vendor has beneficial interest in the said Properties;

 

 
(d)
The said Properties or any part thereof is not subject to any acquisition by the
relevant authorities;

 

 
(e)
there are no outstanding notices in respect of the said Properties served upon
the Vendor;

 

 
(f)
all rates, taxes, assessments and other lawful out-goings in respect of the said
Properties due to the relevant authorities from the Vendor have been duly paid
and the Vendor shall not at any time hereafter do or suffer to be done or commit
any act, matter or thing in respect of the said Properties which may render the
said Properties or any part thereof liable to forfeiture or attachment;

 

 
(g)
there are no bankruptcy notice, bankruptcy proceedings, winding up petitions or
creditor's petitions filed or outstanding against the Vendor or any of the
Vendor's shareholders or Vendor's holding companies or ultimate holding
companies and no receiver and/or manager has been appointed over any assets or
undertakings of the Vendor or Vendor's shareholders or Vendor's holding
companies or ultimate holding companies;

 

 
(h)
the execution delivery and performance of this Agreement and other instruments
executed pursuant to this Agreement do not violate or contravene any law
regulation, decree or court order; all necessary consents approvals
authorisations exemptions orders of any ministry, agency, department, court,
boards of directors or members resolution of the Vendor or the Vendor's
shareholders, holding companies or ultimate holding companies or relevant
authority which are required or advisable to be obtained in connection with the
execution delivery performance legality or enforceability of this Agreement have
been obtained or will be obtained on or before the Completion Date;

 

 
(j)
there are no outstanding notices, orders, requirements or scheme of any Federal
State Local Authority or Statutory Board which will or may adversely affect the
present or continued use and enjoyment by the Purchaser or its
successors-in-title of the said Properties or which will or may subject the
Purchaser to any onerous charge or liability;

 
 
 
6

--------------------------------------------------------------------------------

 
 


 

 
(k)
there are no caveats, liens, charges, court orders or other encumbrances
whatsoever affecting the said Properties, save as otherwise disclosed to the
Purchaser and/or stated herein; and

 

 
(I)
save for the express conditions and restrictions endorsed on the issue document
of title to the said Properties there are no other conditions, stipulations or
restrictions affecting the said Properties

 

 
15.2
The Vendor's warranties, representations and undertakings herein contained
(including but not limited to those in Clause 15.1 above) are deemed to have
been repeated and made afresh in their entirety and wilt be true in all respects
up to the date of registration of the Memoranda of Transfer in favour of the
Purchaser.

 

 
15.3
The truth and correctness of all the matters stated in the representations,
covenants, undertakings, warranties, conditions and obligations in this
Agreement form the basis of the Purchaser's agreement to enter into this
Agreement. Notwithstanding the completion of the sale and purchase of the said
Properties, the covenants, undertakings, warranties, conditions and obligations
contained in this Agreement sh01 be true and correct as at the date of this
Agreement up to the date of registration of the Memoranda of Transfer in favour
of the Purchaser, failing which the Purchaser shall have the right at its
absolute discretion forthwith to rescind or terminate this Agreement and upon
such termination to claim for damages against the Vendor.

 

 
15.4
Notwithstanding anything herein contained to the contrary the Vendor's
representations, covenants, undertakings, warranties, conditions and obligations
shall be deemed to have been repeated and made afresh if the title of the
Purchaser is defeated pursuant to the provisions of Section 340 (2) and/or 340
(4) of the National Land Code as at the date of such challenge to the
Purchaser's title is made.

 
16.
COMPULSORY GOVERNMENT LAND ACQUISITION

 

 
(i)
The Vendor hereby warrants and undertakes with the Purchaser that as at the date
of this Agreement the Vendor has no notice or knowledge or is not aware of any
impending acquisition or use of the said Properties or any part thereof or any
notice in the Government Gazette of such intention pursuant to the provisions of
the Land Acquisition Act 1960, Electricity Supply Act 1990 or any other relevant
legislation.

 

 
(ii)
In the event of any governmental, statutory, urban, municipal or competent
authority acquiring or exercising any rights or taking any steps under the Land
Acquisition Act 1960, Electricity Supply Act 1960 and/or any other relevant
legislation to acquire or use the said Properties or any part thereof for any
purpose whatsoever between the date of this Agreement and the date of
presentation for registration of the titles to the said Properties in favour of
the Purchaser, the Purchaser shall have the following option to be exercised by
the Purchaser within fourteen (14) days from the date of receipt of the written
notification from the Vendor informing the Purchaser of such acquisition:-

 

 
(a)
the Purchaser may, by notice in writing, inform the Vendor that the Purchaser
wish to continue with and complete this Agreement in which event the Purchaser
shall not be entitled to any reduction of the Purchase Price PROVIDED that the
Vendor shall immediately notify the relevant authority of the Purchaser's
interest in the said Properties and the terms of this Agreement and thereupon
the Vendor shall in all procedures relating to such acquisition act .on and in
accordance with the instructions of the Purchaser and shall do all such acts and
things at the cost of the Purchaser as may be reasonably required by the
Purchaser for the purpose of securing the best compensation payable and such
compensation shall, subject to the Purchaser having paid in full the Purchase
Price to the Vendor under Clause 3.2 herein, belong to and be paid to the
Purchaser absolutely; or alternatively

 
 
 
7

--------------------------------------------------------------------------------

 
 


 

 
(b)
the Purchaser may, by notice in writing, terminate this Agreement whereupon
allmonies paid to the Vendor or Vendor's Solicitors towards account of the
Purchase Price by the Purchaser shall be refunded by the Vendor to the Purchaser
within seven (7) days of the Vendor's receipt of the written notification of the
termination given by the Purchaser to the Vendor) in 'exchange for the Purchaser
returning the Memoranda of Transfer (if the Purchaser does not require the same
for application for a refund of stamp duty) and the issue document of title to
the said Properties intact to the Vendor (if already deposited with the
Purchaser or the Purchaser's Solicitors) and returning possession of the said
Properties in its condition then to the Vendor and the Purchaser withdrawing any
private caveat that the Purchaser might have lodged against the said Properties
whereupon this Agreement shall be rendered null and void and the parties hereto
shall have no claim whatsoever in respect of and arising out of this Agreement
save and except for antecedent breach(es) if any.

 
Provided that if the Purchaser shall fail, neglect or omit o notify the Vendor
of its intention either to continue or to terminate this Agreement within the
time referred to above, the Purchaser shall be deemed to have opted to terminate
this Agreement whereupon sub-clause 16 (ii) (b) shall be deemed to be applicable
and the consequences therein shall be deemed to ensue. Provided also that if any
governmental, statutory, urban, municipal or competent authority acquiring or
exercising any rights or taking any steps under the Land Acquisition Act 1960,
Electricity Supply Act 1960 and/or any other relevant legislation to acquire or
use the said Properties or any part thereof for any purpose whatsoever on or
after date of the presentation for registration of the titles to the said
Properties in favour of the Purchaser, the Purchaser shall not have the option
to terminate this Agreement.
 
17. 
NON-REGISTRATION OF DOCUMENTS

 
In the event that the Memoranda of Transfer of the said Properties in favour of
the Purchaser or its nominees cannot be registered for any reason whatsoever
(and which is incapable of being remedied or rectified), it is hereby agreed
that upon the Purchaser returning the Memoranda of Transfer (if the Purchaser
does not require the same for application for a refund of stamp duty) and the
issue documents of titles to the said Properties intact (if already released to
the Purchaser or the Purchaser's Solicitors) to the Vendor and returning
possession of the said Properties in its condition then to the Vendor and the
Purchaser withdrawing any private caveat that the Purchaser might have lodged
against the said Properties, the Vendor shall simultaneously refund to the
Purchaser the Purchase Price or such part thereof paid by the Purchaser to the
Vendor or its solicitors as the case may be under this Agreement and the
Purchaser shall withdraw any private caveat that the Purchaser might have lodged
against the said Properties whereupon this Agreement shall be rendered null and
void and the parties hereto shall have no claim whatsoever in respect of and
arising out of this Agreement save and except for antecedent breach(es) if any.
 
18. 
SERVICE OF NOTICE, ETC.

 
Any notice, request or demand required to be served by either party hereto to
the other under this Agreement shall be in writing and shall be deemed to be
sufficiently served -
 

 
(a) 
If it is sent by the party or his solicitors by registered post addressed to the
other party'saddress hereinbefore mentioned and in such case it shall be deemed
to have been received at the time when such registered letter would in the
ordinary course be delivered; or

 
 
 
8

--------------------------------------------------------------------------------

 
 


 

 
(b)
if it is given by the party or his solicitors by hand to the other party or his
solicitors; or

 

 
(c)
.if it is sent by facsimile, on the next working day in the place to which it is
sent.

 
Any change of address by either party shall be communicated to the other. The
Vendor's Solicitors and the Purchaser's Solicitors are respectively authorised
to receive and sent all communications and documents on behalf of the Vendor and
the Purchaser respectively under or in connection with this Agreement.
 
19. 
LEGAL COSTS AND DISBURSEMENT

 
The Purchaser shall bear the stamp duty and land office registration fees for
the transfer. The legal costs and disbursements for filing the Vendor's Real
Property Gains Tax Returns and the discharge of charge shall be borne and
payable by the Vendor. Each party shall bear its respective solicitors' costs.
 
20. 
LAW APPLICABLE

 
This Agreement shall be governed by the laws of Malaysia and its validity,
construction and performance shall be interpreted in accordance with Malaysian
Laws and that the Courts in Malaysia shall have the exclusive jurisdiction
relating to all matters affecting or arising out of this Agreement and the
parties hereto hereby submit to the exclusive jurisdiction of the Courts of
Malaysia for this purpose and for the determination of all actions and
proceedings arising out of this Agreement.
 
21.
TIME OF ESSENCE

 
Time wherever mentioned shall be of the essence of this Agreement.
 
22. 
MARGINAL NOTES ETC INSERTED FOR CONVENIENCE

 
Marginal Notes, coversheet or headings in this Agreement are inserted for
convenience only and shall be ignored in construing this Agreement.
 
23. 
SPECIAL CONDITIONS AND SCHEDULES

 
The Plan, the Schedules I, II and III and the Special Conditions set out in the
Schedule IV hereto shall be read and construed as an essential and integral part
of this Agreement and be enforceable together with all the other terms and
conditions set out herein and it there be any inconsistency ambiguity or
conflict between the provisions of the General Conditions of this Agreement, the
provisions set out in the Schedules hereto shall to the extent of the
inconsistency or ambiguity prevail.
 
24. 
INTERPRETATIONS

 

 
(a)
The expression "the Vendor" and "the Purchaser" shall include the
successors-in-title, personal representatives, executors, administrators,
receivers, liquidators, nominees or permitted assigns of the Vendor and the
Purchaser respectively and this Agreement shall be binding on each of them as
the case may be and where two or more persons are included in either expression
this agreement shall bind such persons jointly and severally.

 

 
(b)
words importing the masculine gender only include the feminine and neuter
genders.

 

 
(c)
words importing the singular number only include the plural number and vice
versa.

 

 
(d)
words applicable to natural persons include any company or corporation or body
of persons.

 
 
 
****************************
 
 
9

--------------------------------------------------------------------------------

 
 


 
IN WITNESS WHEREOF the parties have hereunto set their hands and seals the day
and year first above written.
 
 
 
THE COMMON SEAL of
PERSIARAN ABADI SDN. BHD
 is hereby affixed in the presence of
)
)
)
)
 
/s/ Yee Ying San
Director
(YEE Ying San)
 /s/ Yee Wei Meng
Director/Secretary
(YEE WEI Meng)

 
 
THE COMMON SEAL of
VIRTUAL SETUP SDN. BHD.
is hereby affixed in the presence of
)
)
)
)
 
/s/ Wong Weng Kung
Director
Wong Weng Kung
 /s/ Chai Kok Wai
Director/Secretary
CHAI KOK WAI

 
 
 
 
10

--------------------------------------------------------------------------------

 
 


 
SCHEDULE I
 
(which is to be taken read and construed as an essential part of this Agreement)
 
 
Property Al 
Title: Geran 10602, Lot 3694
Mukim of Teras, District of Raub
Provisional Area: 207.9 Hectares
Freehold
Charged to Ambank (M) Bhd (8515-D)
Category of Land Use: Nil Express Condition: Nil Restriction In Interest: Nil

 
Property A2 
Title: Geran 10603, Lot 3695
Mukim of Teras, District of Raub
Provisional Area: 20.99 Hectares
Freehold
Encumbrance: Nil
Category of Land Use: Nil
Express Condition: Nil
Restriction In Interest: Nil

 
 
Property A3 
Title: Geran 10604, Lot 3696
Mukim of Teras, District of Raub
Provisional Area: 7.511 Hectares
Freehold
Encumbrance: Nil
Category of Land Use: Nil
Express Condition: Nil
Restriction In Interest: Nil

 
Property A4 
Title: Geran 7800, Lot 1552
Mukim of Teras, Tempat Tras; District of Raub
Provisional Area: 23.7247 Hectares
Freehold
Encumbrance: Nil
Category of Land Use: Nil
Express Condition: Nil
Restriction In Interest: Nil

 
 
 
 
 

--------------------------------------------------------------------------------

 
 


 
SCHEDULE II
 
  (which is to be taken read and construed as an essential part of this
Agreement)
 
A copy of the Title to the said Properties
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 


 
SCHEDULE III
 
(which is to be taken and construed as an essential part of this Agreement)
 
CONDITIONS PRECEDENT
 
1.
The Vendor and the Purchaser hereby agree that this Agreement shall be subject
to the fulfillment of the following conditions precedent by the Vendor:

 

 
(a)
the consent from the Economic Planning Unit (EPU) for the purchase of the said
Properties by the Purchaser pursuant to this Agreement (if relevant);

 

 
(b)
the consent and the resolution of the shareholders and board of directors of the
Vendor for the sale of the said Properties pursuant to ;this Agreement at an
extraordinary general meeting and board meeting to be called by the Vendor;

 

 
(c)
the consent and the resolution of the shareholders and the directors of the
ultimate holding companies of the Vendor for the sale of the said Properties
pursuant to this Agreement at an extraordinary general meeting and board meeting
to be called by the ultimate holding companies of the Vendor;

 

 
(d)
the consent of the Estate Land Board under Section 214 of the National Land
Code, 1965 for the sale of the said Properties to the Purchaser, if necessary
which consent shall be applied by both parties jointly;

 

 
(e)
the confirmation in writing by the Vendor's Company Secretary that the Vendor
has not created any debenture over any of its assets including the Properties
and if there shall be any such debenture, a letter of exclusion or disclaimer
from the debenture holder to exclude or disclaim the Properties from the charge
under the debenture.

 
2.
Thecosts and expenses incurred in obtaining the fulfilment of the Conditions
Precedent shall be borne solely by the Vendor. And the parties undertake to
provide, forward and execute such information and documents required by the
other party for purposes of facilitating the fulfillment of the relevant
conditions precedent within fourteen (14) days from the date of request for such
information and/or documents. All applications for the approvals of the relevant
authorities or persons referred to in Clause 1 of this Schedule III shall be
applied for by the Vendor within 21 days from the date of this Agreement or such
longer period as may be consented to in writing by both parties (which consent
shall not be unreasonably withheld)

 
3.
For the avoidance of doubt, the parties hereto hereby agree and confirm that all
the consents, approvals or resolutions required for the fulfillment of the
conditions precedent stipulated in Clause 1 of this Schedule HI must be absolute
and unconditional in nature.

 
4.
If any of the conditions precedent referred to in Clause 1 of this Schedule III
is not fulfilled by the relevant parties within twelve (12) months from the date
of this Agreement, the Parties hereby agree to have a further extension of
twelve (12) (or such other extended period(s) as may be agreed to by the parties
hereto mutually) to fulfil the conditions precedent, failing which, the Vendor
or the Vendor's Solicitors shall promptly and in any event within 7 days refund
all the monies paid towards account of the Purchase Price (including the
Deposit) to the Purchaser and thereafter this Agreement shall lapse and be no
further effect and none of the parties shall have any claim against the other
for costs, damages, compensation or otherwise.

 
 
 
 
 

--------------------------------------------------------------------------------

 
 


 
SCHEDULE IV
 
(which is to be taken read and construed as an essential part of this Agreement)
 
SPECIAL CONDITIONS
 
1.
The Purchase Price does not include any moveable asset.

 
2.
All payments made to the Vendor's Solicit9rs or to the Present Chargee shall be
deemed payments made to the Vendor.

 
3.
Upon the execution of this Agreement and Wore the Completion Date, the Parties
hereby agree as follows:-

 

 
(a)
the Vendor shall let and the Purchaser shall take on let the said Properties
(less the portion of the said Properties cultivated with rubber trees measuring
approximately 80 acres and a bungalow house) (more particularly identified in
the Plan annexed hereto and more particularly referred to as "the Oil Palm
Land") in a tenancy agreement at the rental rate of RM40,000.00 per month with
effect from 1'` July 2011 until completion of this Agreement or termination of
this Agreement, as the case may be. Provided that there shall be a two-month
security deposit upon commencement of the tenancy to be returned to the
Purchaser upon completion or termination of this Agreement, as the case may be.
Provided that any yields and produce from the Oil Palm Land during the
subsistence of the tenancy agreement referred to herein in this sub-clause shall
belong to the Purchaser and upon termination of this Agreement, the tenancy
agreement shall be deemed to be terminated simultaneously whereupon vacant
possession of the Oil Palm Land shall be redelivered to the Vendor in the state
and condition as at the time of termination and all improvements made thereon
shall belong to the Vendor without any compensation to the Purchaser.

 

 
(b)
the Vendor hereby grants to the Purchaser an irrevocable option to rent the
portion of the said Properties cultivated with rubber trees and the bungalow
house as referred to in sub-clause 11(b) above (more particularly identified in
the Plan annexed hereto and more particularly referred to as "the Rubber Tree
Land") at the rental rate of RM12,600.00 per month commencing from the expiry of
6 months from the date of this Agreement until the completion of this Agreement
or termination thereof, as the case may be. Provided that there shall be a
two-month security deposit upon commencement of the tenancy herein referred to
in this sub-clause to be returned to the Purchaser upon completion or
termination of this Agreement, as the case may be. Provided that any yields and
produce from the Rubber Tree Land during the subsistence tenancy agreement
referred to in this sub-clause shall belong to the Purchaser and upon
termination of this Agreement, the tenancy agreement referred to in this
sub-clause shall be deemed to be terminated simultaneously whereupon vacant
possession of the Rubber Tree Land shall be redelivered to the Vendor in the
state and condition as at the time of termination and all improvements made
thereon shall belong to the Vendor without any compensation to the Purchaser.

 

 
(c) 
The Purchaser shall pay the Vendor the rental for the Oil Palm Land and the
Rubber Tree Land quarterly (i.e. every three months) in advance on or before the
71h day of each quarter, which shall be as follows:-



 

 
(i)
RINGGIT MALAYSIA ONE HUNDRED TWENTY THOUSAND (RM120,000-00) only for the Oil
Palm Land;

 

 
(ii)
RINGGIT MALAYSIA THIRTY SEVEN THOUSAND AND EIGHT HUNDRED (RM37,800-00) only for
the Rubber Tree Land.

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
4.
Both Parties hereby declare and confirm that the successful completion of the
purchase of the said Properties by the Purchaser is subject to the successful
simultaneous completion of the sale and purchase of the Property Al, A2, A3 and
A4, the detail" of which are more particularly annexed hereto in Schedule I. In
the event that any action or omission of either party results in the
unsuccessful simultaneous completion of the sale and purchase of the said
Properties, both parties hereby irrevocably agree and undertake that the
following consequences shall ensue:-

 

 
(i)
If the unsuccessful simultaneous completion is due to the default of the
Purchaser, the Vendor shall be entitled to forfeit the Deposit and any other
monies paid by the Purchaser to the Vendor shall be refunded to the Purchaser
free of interest and the consequences provided in Clause 6 of this Agreement
shall ensue.

 

 
(ii)
If the unsuccessful simultaneous completion is due to the default of the Vendor,
the Vendor shall immediately refund the Deposit and all monies paid by the
Purchaser towards account of the Purchase Price together with a further payment
equivalent to the Deposit as liquidated damages to the Purchaser and the
consequences provided in Clause 7 of this Agreement shall ensue.

 

 
(iii)
If the unsuccessful simultaneous completion isdue to no fault of either party,
the Vendor shall immediately refund the Deposit and all =lilies paid by the
Purchaser towards account of the Purchase Price and the consequences provided in
Clause 17 of this Agreement shall ensue.

 
 
 
 
*************************